IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 02-10632
                        Conference Calendar


JOSE MANUEL PORRAS,

                                         Petitioner-Appellant,

versus

RALPH PAYNE, Warden, Big Spring,

                                         Respondent-Appellee.
                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:01-CV-60-C
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Manuel Porras, federal prisoner # 80412-080, has filed

a 28 U.S.C. § 2241 petition challenging his conviction for

conspiring to possess marijuana with intent to distribute.   He

asserts that his conviction and sentence are invalid under

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Apprendi does not

apply retroactively to cases on collateral review, and an

Apprendi violation does not satisfy the test for filing a 28

U.S.C. § 2241 petition under the “savings clause” of 28 U.S.C.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10632
                                 -2-

§ 2255.    Wesson v. U.S. Penitentiary Beaumont, Tex., 305 F.3d

343, 347-48 (5th Cir. 2002).

     Porras also contends that not allowing him to raise his

claims under 28 U.S.C. § 2241 will constitute a violation of the

Suspension Clause of the Constitution.     The “savings clause” of

28 U.S.C. § 2255 does not violate the Suspension Clause.     See

Reyes-Requena v. United States, 243 F.3d 893, 901 n.19 (5th Cir.

2001).    As Porras has not established that he is entitled to

present his claims under 28 U.S.C. § 2241, the district court’s

judgment is AFFIRMED.

     The respondent has moved to dismiss the appeal, for summary

affirmance, to require Porras to obtain a certificate of

appealability, and for an extension of time to file a brief.

These motions are DENIED.

     AFFIRMED; MOTIONS DENIED.